Citation Nr: 0518840	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-04 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The appellant seeks disability benefits based upon claimed 
service as a member of the Philippine military under the 
United States Armed Forces in the Far East (USAFFE) during 
World War II.  However, the service department has certified 
that the decedent has no recognized service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 determination of the VA 
Regional Office (RO) in Manila, Republic of the Philippines.  
The RO determined, in essence, that new and material evidence 
had not been submitted to reopen a previously denied claim of 
basic eligibility for VA benefits.

The Board notes that the appellant filed previous claims for 
VA benefits.  He was most recently denied basic eligibility 
for VA benefits in an October 2001 decision.  The appellant 
did not timely perfect an appeal as to that determination, 
and it became final.  In July 2003, the RO received 
additional evidence from the appellant, and construed it as 
an attempt to reopen his claim for benefits.  The United 
States Court of Appeals for the Federal Circuit (CAFC) has 
held that the new-and-material evidence requirement set forth 
in 38 U.S.C.A. § 5108 (West 2002) applies to the reopening of 
claims that were previously disallowed for any reason, 
including those claims for establishing status as a claimant.  
See D'Amico v. West, 209 F.3d 1322, 1326-1327 (Fed. Cir. 
2000).  In light of this holding, it appears that even claims 
for basic eligibility that have previously been finally 
denied must first meet the new and material evidence 
requirement before that claim can be reopened.

In this regard, the Board notes that, in accordance with the 
U.S. Court of Appeals for Veterans Claims (CAVC) ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996), we are obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination upon that issue.

The Board has granted the appellant's motion to advance his 
case on the docket, based upon advanced age, pursuant to 
38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. § 20.099(c) 
(2004).


FINDINGS OF FACT

1.  In October 2001, the RO determined that the appellant did 
not meet basic eligibility requirements for VA benefits, and 
an appeal was not perfected.

2.  Additional evidence submitted since the October 2001 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim; it is cumulative of previously 
submitted evidence; and it does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the final October 2001 determination 
wherein the RO determined that the appellant did not meet the 
basic eligibility requirements for VA benefits is not new and 
material, and the appellant's claim may not be reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Of record prior to the October 2001 RO decision were several 
Philippine Army documents showing that the appellant had 
service in the Philippine armed services from December 1941 
to May 1947.

A March 1939 Philippine Army Order shows the appellant was 
called to mobilize at that time.

A Certification dated in October 1946 shows A.C. knew the 
appellant to be a member of the 11th Infantry.

An Affidavit, dated in December 1946 shows that J.R. 
indicated he knew the appellant because they served together 
in a unit that was part of the USAFFE.

A January 1948 document shows the appellant had "no 
recognized guerilla service."

In a June 1949 rating decision, the RO, assuming that the 
appellant had recognized service, denied the appellant's 
claim for service connection for several disorders because 
they were not shown to have been demonstrated in service.

The Board affirmed the June 1949 rating decision in a May 
1950 decision.

A November 1950 Request for Army Information shows that a 
redetermination as to the appellant's service status was made 
by the United States Army.  Based upon that review, it was 
determined by the service department that the appellant had 
no recognized guerrilla service, nor was he a member of the 
Commonwealth Army in the service of the Armed Forces of the 
United States.  The appellant was sent notice of the 
determination that same month.

A March 1970 Republic of the Philippines document shows the 
appellant received pay as a Philippine veteran.

The appellant was subsequently notified of denials for VA 
benefits based on his status as a veteran in June 1974, 
January 1982, July 1986, February 1988, June 1988, July 1994, 
March 1995, and July 1995.  No new evidence was submitted 
during this time to show that the appellant was a veteran for 
VA benefit purposes.

A February 1998 Certification from the Headquarters of the 
Armed Forces of the Philippines shows the appellant had 
military status in the USAFFE, and joined in December 1941.

In October 2001, the appellant was again notified that his 
claim was denied because he was not considered a veteran for 
VA benefits purposes.

An undated Certification from L.E., the appellant's 
Lieutenant, indicated that the appellant was one of his men 
with the special weapon platoon of the "K" Company 3rd Bn. 
11th Inf. USAFIP NL.

The appellant was issued a statement of the case in January 
2002.  He failed to timely perfect his appeal, instead filing 
a purported substantive appeal (VA Form 9) in July 2003, 
outside the 60-day time limit.

Thereafter, the appellant submitted a request to reopen his 
claim in July 2003.

In conjunction with his claim, the appellant submitted 
numerous duplicates of documents already associated with his 
claims file and numerous medical documents showing a 
diagnosis of pulmonary tuberculosis, the disorder for which 
the appellant was seeking service connection.

In a July 2004 affidavit, E.D. indicated that he knew the 
appellant because they were members of the same unit in 
service.  He said he had treated the appellant for illnesses.

In an affidavit received by the RO in conjunction with his 
current claim, and dated in February 1947, J.D. indicated he 
knew the appellant as having served with the "L" Co., 22nd 
Inf. Regt., PA and the "K" Co. 11th Inf., USAFIP, NL, 
because he was the appellant's Commanding Officer.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a June 2004 letter, the RO informed the appellant of the 
VCAA and its effect on his claim.  In addition, the appellant 
was advised, by virtue of a very detailed and thorough 
January 2004 statement of the case (SOC) and March and August 
2004 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish eligibility for VA benefits.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the January 2004 SOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Furthermore, as the outcome of 
this claim turns on a legal, rather than factual, matter, 
there are no medical records to obtain.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Applicable Legal Criteria for Basic Eligibility

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

The law authorizes the payment of a pension to a veteran of a 
war who has the requisite service and who is permanently and 
totally disabled from non-service-connected disability not 
due to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521 (West 2002).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2004).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2004).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2004).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b) (2004).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(2004).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. § 
107(a) (West 2002); 38 C.F.R. § 3.40 (2004).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) (2004).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the 
service department.  A copy of an original 
document is acceptable if the copy was issued by 
the service department or if the copy was issued 
by a public custodian of records who certifies 
that it is a true and exact copy of the document 
in the custodian's custody; and

(2) the document contains needed information as to 
length, time, and character of service; and

(3) in the opinion of VA, the document is genuine 
and the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (2004).

However, where the appellant does not submit evidence of 
service or the evidence submitted does not meet the 
requirements of 38 C.F.R. § 3.203, VA shall request 
verification of service from the service department.

The CAVC has held that VA is prohibited from finding, on any 
basis other than a service department document which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the 
United States Armed Forces.  Service department findings, 
therefore, are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

C.  New and Material Evidence

New and material evidence means evidence not previously 
submitted to agency decision makers which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence that is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, Hodge 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The appellant's case turns upon a legal issue as to whether 
he had qualifying service for VA benefits purposes.  
Therefore, any new evidence he submitted must be material as 
to this issue. 

D.  Discussion

In this case, evidence has been submitted which was not in 
the record at the time of the October 2001 determination.  
The evidence presented since the October 2001 determination 
includes affidavits, duplicates of previously submitted 
documents, and medical evidence of a pulmonary tuberculosis 
diagnosis.

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to basic eligibility for VA benefits.  38 C.F.R. 
§ 3.156(a).

The affidavits and medical statements are new, to the extent 
that they were not previously of record, and they are not 
cumulative of other evidence already on file.  Duplicate 
statements or documents, by their very nature, may not be new 
and material.  38 C.F.R. § 3.156.

However, the "new" evidence is not material because it 
bears no relevance to the issue in this case.  Such evidence 
does not bear directly and substantially upon the matter 
under consideration, which is basic eligibility for VA 
benefits.  Such an issue turns upon the nature of the 
military service as recognized by law.

The documents submitted by the appellant in support of the 
claim fail to satisfy the requirements of 38 C.F.R. § 3.203 
as acceptable proof of service, as they are not official 
documents of the appropriate U.S. service department.  
Therefore, these documents may not be accepted by the Board 
as verification of service for the purpose of receiving VA 
benefits.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  As such, they are not new and material evidence.

The appellant does not contend that the service as verified 
by the service department is erroneous in such a way as to 
warrant a further request to the service department to verify 
or re-certify additional military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).  The RO responded to the 
present attempt to reopen the appellant's previously denied 
claim by again accepting supportive evidence, but the 
evidence that the RO obtained in conjunction with the 
attempted reopening was not supportive of the appellant's 
claim.

For these reasons, the Board concludes that the appellant has 
not presented new and material evidence to reopen the claim 
of basic eligibility for VA benefits.  As new and material 
evidence has not been submitted to reopen the appellant's 
claim of basic eligibility for VA benefits, the claim may not 
be reopened.  Accordingly, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).


ORDER

The appellant not having submitted new and material evidence 
to reopen the previously denied claim of basic eligibility 
for VA benefits, the appeal is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


